DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 11-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 11-17, 21-26, 28-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schierl (US 2015/0208095), hereinafter referred to as Schierl, in view of Choe (US 2014/0140415), hereinafter referred to as Choe.

6.	Regarding claim 11, Schierl discloses a receiving device, comprising:  circuitry configured to:  extract the video streams and the pieces of position information included in the container (fig. 26-28 and 30, paragraphs 204, 293 and 328 wherein content streams that form a picture are conferred by system and generate a container that includes the video streams, and position information is conferred in the signal payload of the elementary streams);
decode the encoded data of each of the video streams to obtain a respective piece of decoded image data of the each of the video streams (fig. 10-12, paragraphs 214-215 wherein received encoded video streams are decoded to form sub-image of picture); 
and arrange the pieces of decoded image data of the video streams into the group picture according to the piece of the position information of each of the video streams (fig. 12, paragraphs 209 and 322 wherein decoded video streams are arranged as sub-portions of the larger picture).
However Schierl is silent in regards to disclosing receive a container including a plurality of video streams, each one of the video streams including encoded image data of a plurality of images and a corresponding piece of position information, and each 
Choe discloses receive a container including a plurality of video streams, each one of the video streams including encoded image data of a plurality of images and a corresponding piece of position information, and each piece of position information included in a corresponding video stream of the video stream of the video streams including respective group picture identification information and respective location identification information (fig. 5 and 17-19, paragraphs 42, 47 and 147-150 wherein 4K video stream is split into four elementary HD video streams and wherein each elementary stream includes SEI information, and wherein sub-streams are multiplexed and transmitted),
the respective group picture identification information identifying a group picture that is formed according to the video streams (fig. 5, paragraphs 64-68 wherein sub-stream includes descriptor tag field that represents identifier),
and the respective location identification information indicating an arrangement position in the group picture for arranging respective images from the corresponding video stream into the group picture (fig. 11, paragraph 44-46 and 107-109 wherein sub-video stream includes location information of the stream in the larger image).  Choe (paragraph 42) provides motivation to combine the references wherein 4K UHD video stream is split into four HD video streams, and sub-streams are transmitted to form larger video.  All of the elements are known.  Combining the references would yield the instant claims wherein video image is transmitted in the form of elementary streams that includes location information as well as stream identification.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

7.	Regarding claim 12, Schierl discloses the receiving device according to claim 11, further comprising:  a decoded buffer that temporarily stores the pieces of decoded image data of the video streams (fig. 7 and 14, paragraphs 56-57 wherein decoded content is buffered);
and a virtual display buffer that temporarily stores image data of the group picture, wherein the circuitry is configured to store the image data of the group picture by reading the respective piece of decoded image data of each of the video streams from the decoded buffer in series (fig. 10-14, paragraph 215 wherein decoded video content is buffered and stored); 
and writing the respective piece of decoded image data in an area of the virtual display buffer according to the location identification information included in the video streams (fig. 16 and 29-30, paragraph 293 wherein title identification identifies packet location, and position information is conferred in the signal payload of the elementary streams).

(fig. 16-18, paragraphs 223-224 wherein video streams are decoded into tiles or sub-images of a larger picture).

9.	Regarding claim 14, Schierl discloses the receiving device according to claim 13, wherein the circuitry is further configure to receive a user input to display the group picture (fig. 17-18, paragraphs 214 and 219 wherein user input causes entire group picture to be displayed).

10.	Regarding claim 15, Schierl discloses the receiving device according to claim 13, wherein the circuitry is further configure to:  receive a user input to display the part of the group picture (fig. 15-16, paragraph 219 wherein user input indicates region of interest to be displayed).

11.	Regarding claim 16, Schierl discloses the receiving device according to claim 11, wherein the circuitry is further configure to: transmit a request to a transmitting device to stop and resume transmission of the container (fig. 12, paragraphs 204 and 221 wherein request for sub-portions of picture may be to request retransmission of missing or damaged frames). 

(fig. 26-28 and 30, paragraphs 204, 293 and 328 wherein content streams that form a picture are conferred by system and generate a container that includes the video streams, and position information is conferred in the signal payload of the elementary streams); 
decoding the encoded data of each of the video streams to obtain a respective piece of decoded image data of the each of the video streams (fig. 10-12, paragraphs 214-215 wherein received encoded video streams are decoded to form sub-image of picture); 
and arranging the pieces of decoded image data of the video streams into the group picture according to the piece of the position information of each of the video streams (fig. 12, paragraphs 209 and 322 wherein decoded video streams are arranged as sub-portions of the larger picture).
However Schierl is silent in regards to disclosing receiving a container including a plurality of video streams, each one of the video streams including encoded data of a plurality of images and a corresponding piece of position information, and each piece of position information included in a corresponding video stream of the video streams including respective group picture identification information and respective location identification information, the respective group picture identification information identifying a group picture that is formed according to the video streams, and the respective location identification information indicating an arrangement position in the 
Choe discloses receiving a container including a plurality of video streams, each one of the video streams including encoded data of a plurality of images and a corresponding piece of position information, and each piece of position information included in a corresponding video stream of the video streams including respective group picture identification information and respective location identification information (fig. 5 and 17-19, paragraphs 42, 47 and 147-150 wherein 4K video stream is split into four elementary HD video streams and wherein each elementary stream includes SEI information, and wherein sub-streams are multiplexed and transmitted),
the respective group picture identification information identifying a group picture that is formed according to the video streams (fig. 5, paragraphs 64-68 wherein sub-stream includes descriptor tag field that represents identifier),
and the respective location identification information indicating an arrangement position in the group picture for arranging respective images from the corresponding video stream into the group picture (fig. 11, paragraph 44-46 and 107-109 wherein sub-video stream includes location information of the stream in the larger image).  Choe (paragraph 42) provides motivation to combine the references wherein 4K UHD video stream is split into four HD video streams, and sub-streams are transmitted to form larger video.  All of the elements are known.  Combining the references would yield the instant claims wherein video image is transmitted in the form of elementary streams that includes location information as well as stream identification.  Therefore the invention 

13.	Regarding claim 21, Schierl discloses the receiving device according to claim 11, wherein the pieces of decoded image data of the video streams in the group picture are arranged one-dimensionally or two- dimensionally (fig. 16-18, paragraph 223 wherein incoming streams form tiles which are sub-images of a larger two-dimensional picture).

14.	Regarding claim 22, Schierl discloses the receiving method according to claim 17, further comprising: temporarily storing the pieces of decoded image data of the video streams in a decoded buffer (fig. 7, paragraphs 56-57 wherein decoded content is buffered); 
and temporarily storing image data of the group picture in a virtual display buffer, including reading the respective piece of decoded image data of each of the video streams from the decoded buffer in series (fig. 10-14, paragraph 215 wherein decoded video content is buffered and stored);
and writing the respective piece of decoded image data in an area of the virtual display buffer according to the location identification information included in the video streams (fig. 16 and 29-30, paragraph 293 wherein title identification identifies packet location, and position information is conferred in the signal payload of the elementary streams).

(fig. 16-18, paragraphs 223-224 wherein video streams are decoded into tiles or sub-images of a larger picture).

16.	Regarding claim 24, Schierl discloses the receiving method according to claim 23, further comprising: receiving a user input to display the group picture (fig. 15-16, paragraph 219 wherein user input indicates region of interest to be displayed).

17.	Regarding claim 25, Schierl discloses the receiving method according to claim 23, further comprising:  receiving a user input to display the part of the group picture (fig. 15-16, paragraph 219 wherein user input indicates region of interest to be displayed).

18.	Regarding claim 26, Schierl discloses the receiving method according to claim 17, further comprising: transmitting a request to a transmitting device to stop and resume transmission of the container (fig. 12, paragraphs 204 and 221 wherein request for sub-portions of picture may be to request retransmission of missing or damaged frames).

19.	Regarding claim 28, Schierl discloses the receiving method according to claim 17, wherein the pieces of decoded image data of the video streams in the group picture (fig. 16-18, paragraph 223 wherein incoming streams form tiles which are sub-images of a larger two-dimensional picture).

20.	Regarding claim 29, Schierl discloses a non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform a method, the method comprising:  extracting the video streams and the pieces of position information included in the container (fig. 26-28 and 30, paragraphs 204, 293 and 328 wherein content streams that form a picture are conferred by system and generate a container that includes the video streams, and position information is conferred in the signal payload of the elementary streams);  
decoding the encoded data of each of the video streams to obtain a respective piece of decoded image data of the each of the video streams (fig. 10-12, paragraphs 214-215 wherein received encoded video streams are decoded to form sub-image of picture); 
and arranging the pieces of decoded image data of the video streams into the group picture according to the piece of the position information of each of the video streams (fig. 12, paragraphs 209 and 322 wherein decoded video streams are arranged as sub-portions of the larger picture).
However Schierl is silent in regards to disclosing receiving a container including a plurality of video streams, each one of the video streams including encoded data of a plurality of images and a corresponding piece of position information, and each piece of position information included in a corresponding video stream of the video streams 
Choe discloses receiving a container including a plurality of video streams, each one of the video streams including encoded data of a plurality of images and a corresponding piece of position information, and each piece of position information included in a corresponding video stream of the video streams including respective group picture identification information and location identification information (fig. 5 and 17-19, paragraphs 42, 47 and 147-150 wherein 4K video stream is split into four elementary HD video streams and wherein each elementary stream includes SEI information, and wherein sub-streams are multiplexed and transmitted), 
the respective group picture identification information identifying a group picture that is formed according to the video streams (fig. 5, paragraphs 64-68 wherein sub-stream includes descriptor tag field that represents identifier),
and the respective location identification information indicating an arrangement position in the group picture for arranging respective images from the corresponding video stream into the group picture (fig. 11, paragraph 44-46 and 107-109 wherein sub-video stream includes location information of the stream in the larger image).  Choe (paragraph 42) provides motivation to combine the references wherein 4K UHD video stream is split into four HD video streams, and sub-streams are transmitted to form 

21.	Regarding claim 31, Schierl discloses the non-transitory computer-readable medium according to claim 29, wherein the pieces of decoded image data of the video streams in the group picture is arranged one-dimensionally or two-dimensionally (fig. 16-18, paragraph 223 wherein incoming streams form tiles which are sub-images of a larger two-dimensional picture).

22.	Regarding claim 32, Schierl discloses the non-transitory computer-readable medium according to claim 29, wherein the receiving method further comprises:  temporarily storing the pieces of decoded image data of the video streams in a decoded buffer (fig. 7, paragraphs 56-57 wherein decoded content is buffered); 
and temporarily storing image data of the group picture in a virtual display buffer, including reading the respective piece of decoded image data of each of the video streams from the decoded buffer in series (fig. 10-14, paragraph 215 wherein decoded video content is buffered and stored), 
and writing the respective piece of decoded image data in an area of the virtual display buffer according to the location identification information included in the video streams (fig. 16 and 29-30, paragraph 293 wherein title identification identifies packet location, and position information is conferred in the signal payload of the elementary streams)

23.	Claims 20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schierl, in view of Choe, in view of Stiers (US 2009/0158337), hereinafter referred to as Stiers.

24.	Regarding claim 20, Schierl and Choe are silent in regards to disclosing the receiving device according to claim 11, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format.
	However Stiers discloses the receiving device according to claim 11, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format (fig. 1, paragraph 23 wherein encoder farm provides for processing of a plurality of content formats).  Stiers (paragraph 22) provides motivation to combine the references wherein media streams are provided in a variety of different encoding formats.  All of the elements are known.  Combining the references would yield the instant claims wherein media is encoded in multiple formats like MPEG and MPEG-4.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

(fig. 1, paragraph 23 wherein encoder farm provides for processing of a plurality of content formats), based on the same motivation/rationale provided in claim 20.

26.	Regarding claim 30, Stiers discloses the non-transitory computer-readable medium according to claim 29, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format (fig. 1, paragraph 23 wherein encoder farm provides for processing of a plurality of content formats), based on the same motivation/rationale provided in claim 20.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/

/RANDY A FLYNN/           Primary Examiner, Art Unit 2424